  Case 21-02066-CMB                Doc 3      Filed 07/08/21 Entered 07/08/21 13:42:46                      Desc Summons
                                                  for CMB Page 1 of 1
Form 505
                                         UNITED STATES BANKRUPTCY COURT                              3
                                         WESTERN DISTRICT OF PENNSYLVANIA                            gamr

In re:                                                                  Bankruptcy Case No.: 19−22715−CMB
5171 Campbells Land Co., Inc.                                           Chapter: 11
    Debtor(s)                                                           Adversary Proceeding No.: 21−02066−CMB
Robert S. Bernstein, Esq., Plan Administrator

    Plaintiff(s)
vs.
Michael Schumacher

   Defendant(s)
                                    SUMMONS IN AN ADVERSARY PROCEEDING

   To the Defendant(s):

   YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its office and agencies shall submit a motion or answer to the complaint within 35 days.
                      Address of Clerk                                Clerk, U.S. Bankruptcy Court
                                                                      5414 U.S. Steel Tower
                                                                      600 Grant Street
                                                                      Pittsburgh, PA 15219

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                      Name and Address of Plaintiff's Attorney        John J. Richardson
                                                                      Bernstein−Burkley
                                                                      707 Grant Street
                                                                      Suite 2200 Gulf Tower
                                                                      Pittsburgh, PA 15219
                                                                      412−456−8100 x8107
If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

Answers are due on or before August 9, 2021. Failure to file an answer may result in the court entering a default
judgment.

Dated: Jul. 8, 2021                                     Michael R. Rhodes
                                                        Clerk, U.S. Bankruptcy Court
